OPINION — AG — 37 O.S. 1961 537 [37-537](A) WHEREIN THE FACTUAL SITUATION IS AS FOLLOWS: 'A' IS THE OPERATOR OF A MOTOR VEHICLE UPON A PUBLIC HIGHWAY AND IS CITED FOR A TRAFFIC OFFENSE BY AN OFFICE. 'B' IS A PASSENGER IN THE SAME VEHICLE. AN OPEN CONTAINER OF LIQUOR IS FOUND LAYING IN THE FRONT SEAT BETWEEN 'A' AND 'B' (1) WOULD 'A' ALWAYS BE SUBJECT TO PROSECUTION UNDER THESE CIRCUMSTANCES? (2) WOULD 'B' EVER BY SUBJECT TO PROSECUTION UNDER THESE CIRCUMSTANCES? (3) WOULD OWNERSHIP OF THE BOTTLE OF LIQUOR BE A FACTOR IN DETERMINING THE PROPER PARTY TO BE CHARGED? **** ONE NEEDS TO SEE THE FULL TEXT OF THE OPINION CITE: 37 O.S. 1961 537 [37-537], 41 O.S. 1961 804 [41-804] (CHARLES OWENS)